Title: Enclosure: Instructions Relative to Certain Objects of Incidental Expenditure, [9 May 1800]
From: Hamilton, Alexander
To: 


The following objects of incidental expenditure occur.
1. For travelling expences pursuant to the Regulations of the Department of War of 19 of Decemr. 1798.
The allowance as to servants extends only to Field Officers and the Regimental staff. In computing the days journey, the following example is to govern supposing the whole distance to be Eight hundred Miles.


Distance
Rate
days

200
40
 5

150
30
 5

250
25
10

200
20
10



30


making the whole time for which compensation is to be made Thirty days. On these points some misapprehension has taken place.
2 Travelling expences of Officers commanding Regimental Circles and Districts pursuant to the 15 section of the Recruiting Instructions. Note this does not extend to commanders of subdistricts.
3 The expences of apprehending deserters.
Besides the ten dollars as a reward, the actual expences of effecting the apprehension of the Deserter are to be paid.

4 Fees to Magistrates for the attestations of recruits.
5 Stationary and postage.

The foregoing expences are to be paid by the Regimental Pay Master or persons acting as such out of any funds which may be in their hands.
For No. 1 the voucher must be the certificate of the particular commanding officer by whom the officer claiming was detached and the receipt of the latter.
For No. 2 in the case of the Commandant of a circle or of a District which is not part of a circle, the voucher must be a certificate upon honor of the officer claiming and his receipt—in the case of a commandant of a District which is part of a circle the voucher must be a like certificate of the officer claiming approved by the Commandant of the circle with the receipt of the former.
For No. 4. The certificate upon honor of the officer who may have paid the fees & his receipt.
For No. 5 in cases within the recruiting instructions, the vouchers required by them—in other cases the certificate upon honor of the officer who may have paid the postage and when he has an immediate superior the order of that superior with the receipt of the Claimant.
The accounts for such expenditures must be made out and rendered distinct from those for Pay subsistence &c.
